Exhibit 10.27.3.3

Loan Modification

This Loan Modification is executed this 10th day of January, 2011, to be
effective on the 3rd day of January, 2011 (the “Effective Date”) by and among
ARTIC MANAGEMENT CORPORATION, a corporation incorporated under the laws of
Panama (“Artic”), the address for which, for purposes hereof, is Attn: Matthias
Eckenstein Solothurnerstrasse 94, CH-4008, Basel, Switzerland, Prime Offshore
L.L.C., a Delaware limited liability company (the “Borrower”) and PrimeEnergy
Corporation, a Delaware corporation, and amends that certain Amended and
Restated Loan Modification dated July 21, 2010 effective on the 30 day of June,
2009 by and among parties hereto (the “Agreement”).

1. On January 19, 2011 Borrower shall pay Artic $4,000,000 after which the
outstanding principal balance on the Artic loan will be $16,000,000.

2. Item 3 (iii) of the Agreement will be amended as follows:

(iii) if by June 30 of each calendar year on which shares of the common stock of
PrimeEnergy Corporation may be traded on the exchange on which shares of the
common stock of PrimeEnergy Corporation are then listed, commencing with
June 30, 2012, the Artic loan has not been paid in full and the commitment of
Artic to make further advances to the Borrower terminated, as additional
consideration for the Artic loan, PrimeEnergy Corporation will, on or as soon as
practicable after each such date, issue to Artic a number of shares (rounded
upward, if necessary, to avoid the issuance of any fractional share) of its
common stock equal to the quotient of (a) five percent (5%) of the principal
balance of the Artic loan at each relevant date divided by (b) the closing price
for shares of the common stock of PrimeEnergy Corporation at each such date on
the exchange on which shares of the common stock of PrimeEnergy Corporation are
then listed.

This Loan Modification is to be governed by the laws of the State of New York.

 

ARTIC MANAGEMENT CORPORATION By:   /s/ Matthias Eckenstein

Matthias Eckenstein

President

 

PRIME OFFSHORE L.L.C. By:   /s/ Beverly A. Cummings

Beverly A. Cummings

Chief Executive Officer

 

PRIMEENERGY CORPORATION By:   /s/ Charles E. Drimal, Jr.

Charles E. Drimal, Jr.

Chief Executive Officer

 